Citation Nr: 9909535	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in December 1996, and the appellant 
applied for death pension benefits the following month; she 
indicated that her income included social security benefits 
and life insurance proceeds.

3.  The appellant's annual income exceeded the VA maximum 
annual rate of income of $5,688 for a surviving spouse 
without dependents.


CONCLUSION OF LAW

The appellant's countable annual income was in excess of the 
prescribed limit for entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.252, 3.262, 3.271, 3.272 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that the veteran died on 
December [redacted], 1996.

In January 1997, the appellant, the widow of the veteran, 
filed a claim for death benefits.  She indicated that she was 
receiving social security benefits and expected to receive 
life insurance proceeds in the amount of $4,000 in the coming 
year.  

In correspondence dated in January 1997 the RO denied 
entitlement to death benefits, and notified the appellant 
that her reported annualized income, including consideration 
of any medical expenses, educational or vocational 
rehabilitation expenses or last illness or burial expenses, 
exceeded the maximum VA annual rate of income of $5,688 for a 
surviving spouse without dependents.  It was noted that 
retroactive benefits could be paid if evidence that her 
income did not exceed the limit was received before the end 
of the next year.

In correspondence in support of her claim, the appellant 
stated that she did not understand why she was not entitled 
to VA pension benefits.

In March 1997 the RO notified the appellant that she was not 
eligible for pension because of excess annual income.  The 
appellant was also informed that annual income could be 
reduced by unreimbursed medical expenses or insurance 
payments.  It was noted that income had been determined based 
upon income as follows:

	Monthly SSA benefits of $518.80 x 12			 
$6,225.60
(not including $43.80 for Medicare)
Life Insurance						 $4,000.00
One Time SSA burial Payment				    $225.00
Less:  Burial Expenses				($3,600.00)
Total Annualized Income				 $6,686.00

In June 1997 the appellant submitted VA Form 21-0519S-1 which 
reported monthly SSA benefits in the amount of $527.

In August 1997 the RO notified the appellant that entitlement 
to nonservice-connected death pension benefits remained 
denied because her reported annualized income of $6,324 
continued to exceed the VA annual income limit of $5,688 for 
a surviving spouse with no dependents.

In her August 1997 notice of disagreement, the appellant 
stated that she did not understand why the veteran was able 
to receive both VA pension and SSA benefits but she was not.  

A March 1998 VA conference report noted that the appellant 
had been informed of matters required for entitlement to VA 
pension benefits.  It was also noted that the differences 
between VA and SSA benefits had been explained.

In her October 1998 substantive appeal, the appellant stated 
that she believed she should receive pension benefits equal 
to the amount the veteran received prior to his death.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

VA pays pension benefits to the surviving spouse of a veteran 
with qualified service during a period of war, based upon a 
maximum rate established by VA law and reduced by the amount 
of the surviving spouse's annual income.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. § 3.23 (1998).

VA regulations provide that pension is not payable to a 
surviving spouse whose annual income exceeds the limitations 
set forth in 38 U.S.C. 1521, 1541 or 1542; or to a surviving 
spouse if it is reasonable that some part of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. 
§ 3.252(b) (1998).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as otherwise provided.  38 C.F.R. § 3.252(c).  Old age and 
survivor's insurance and disability insurance under title II 
of the Social Security Act are considered income.  38 C.F.R. 
§ 3.262(f) (1998).

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1998).  There will be excluded from annual income amounts 
paid for unreimbursed medical expenses to the extent that 
such amounts exceed 5 percent of the maximum annual rate of 
pension payable.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272 
(1998).

In this case, the appellant's report of monthly income 
exceeds the income limits established by VA law.  The income 
limitations are adjusted annually, e.g., as of December 1996, 
the income limit for a surviving spouse, alone, was $5,688.  
The actual rates are published in the "Notices" section of 
the Federal Register.  See 38 C.F.R. § 3.23.  The income 
limits are in fact different for a married veteran and for a 
surviving spouse with no dependents.

Pension is payable only if the appellant's exclusions to 
income reduce her annual countable income below the maximum 
annual rate.  However, the evidence submitted by the 
appellant demonstrates her annual income exceeded the maximum 
income limit for a surviving spouse with no dependents.  
Therefore, the Board finds that entitlement to nonservice-
connected death pension benefits is not warranted.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board sympathizes with the appellant's financial 
difficulties, the preponderance of the evidence is against 
her claim.  Entitlement to pension is based upon income and, 
unfortunately, the appellant's countable income has exceeded 
the statutory limit.  The Board also notes that VA law 
specifies which benefits may be paid after a veteran's death, 
and there is no basis in fact or law whereby the appellant 
may receive continued payment of the veteran's nonservice-
connected disability pension.  See 3.1000 (1998).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

